Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
 


Status of Claims
Claims 1, 12 and 16 have been amended.
Claims 1-20 are currently pending and have been examined. 
	
	
Specification
The use of the terms FACEBOOK, LINKEDIN, MYSPACE, DEALERTRACK, IZMOCRM, RECKONUP, VINSOLUTION and DEALER SOCKET, VAUTO, HOMENET, and GRATIS TOOLS or AUTOWALL which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



Claim Rejections - 35 USC § 101

Claims 1-20 are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-20 describe the abstract idea of managing a customer experience using an online community. However claims 1-20 recite additional elements that integrate the judicial exception into a practical application (Step 2A: YES). The ordered combination of additional element(s) of “receiving, from the computing device of the customer via the data communications interface, a selection of one of the selectable options for communicating with a specific employee; and when the selection includes a text message option for communicating with the employee, and receiving, from the computing device of the customer via the data communications interface, a selection of one of the selectable options for communicating with a specific employee; and when the selection includes a text message option for communicating with the employee, and initiating a direct communication of the text message between the computing device of the customer and a text message address of the employee on the vendor's network server that is transmitted via the data communication interface; and when the selection includes a telephone number of the employee, and the vendor- centric computing system initiating a telephone call between the computing device of the customer and the telephone number of the employee, where the telephone call does not take place via the data communications interface in order to preserve network bandwidth” have been determined to be an improvement to a technological environment and are determined to be limitations that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: 
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) and 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a see MPEP 2106.05(e) and Vanda Memo
As such the rejection under 35 USC 101 has been withdrawn.
	
	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Missinhoun et al. (7,353,182) and Elder (2007/0265949) in view of Brezina et al. (2009/0106676) and Jones. (2014/0032422).

Claim 1
Missinhoun et al. discloses a computer network communication system for enabling communications between a vendor's network server having a network address on and a data communication interface connected to a computer network, and a computing device of a customer, the vendor having a number of employees, the improved system comprising: 
a vendor-centric computing system having a processor, a memory for storing specially-programmed processing instructions and data corresponding to the vendor and the customer, and a data communication interface for communicating the data between the vendor's network server and the computing device of the customer, the vendor-centric computing system having a network address on the computer network (Missinhoun [Column 4 Lines  56-67]); The instant specification states that the vendor-centric network environment may be provided online as a cloud service that accommodates many different vendors in differing geographical regions simultaneously. The reference teaches an eCustomer interaction center for a company/ retail business (vendor centric). See also (Missinhoun [Column 5 Lines 1-20][Figure 1]).  See “Most companies have one or more eCICs organized, for example, by geographical area and/or by an area of expertise.’ See also “customer interaction system 10 is comprised of thin client computing devices 2 (PDAs… and gateways 18 coupled to a public network 20.”
the vendor-centric computing system establishing, over the computer network using the data communications interface, a network connection with an historical transaction database from at least one of a proprietary Dealer Management System (DMS) and a proprietary Customer Relationship Management (CRM) system maintained by the vendor's network server (Missinhoun [Figure 4][Column 7 Lines 19-25]); See “detailed diagram of Customer interaction Module 22 in accordance with a preferred embodiment of the present system. CIM 22 is comprised of a customer interaction tracking system 302, an interaction database 304, an automated telephone system 306, a transaction/information processing system 308, a mail processing system 310, a wireless gateway 320, and a channel interface 322. See [Column 2 Lines 56067] where The 'eCustomer Interaction Center' significantly optimizes customer relationships is the CRM.
for accessing, receiving transmission of, and storing in the memory vendor-specific data, customer-specific data and historical transaction data of purchase transactions between the vendor and the customer, the stored historical transaction data including an indication of at least one employee involved with each transaction between the vendor and the customer, (Missinhoun [Column  8 Lines 7-17]); Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style.
the vendor-centric computing system further establishing a data template for presenting vendor-specific data and customer-specific data from the on a display of a computing device of the customer (Missinhoun [Figure 6-22]); More specifically, see [Column 11 Lines 55-60] “The user-interface access display 500 also includes a user preference button 540 labeled with the user's name (e.g., Tom Smith) (customer-specific data). Where the vendor specific data is FUTURE
the vendor-centric computing system allowing communication devices of a plurality of customers of the vendor to transmit data to and receive data from the vendor's network server via the data communication interface over the computer network; the vendor-centric computing system receiving at the data communication interface an electronic request from a communication device of a customer to access the vendor centric computing system, the electronic request including an identification of the customer (Missinhoun [Column 9 Lines 32-67]);  Where connecting to the eCustomer interaction center “may be accomplished by routing the client computing device to a predetermined Web site data communication interface over the computer network), where the user is prompted to input whether the client is a registered user (identification of the customer).
the vendor-centric computing system, in response to the electronic request, identifying from the transmitted historical transaction data, historical purchase transactions between the customer and the vendor, including those employees of the vendor involved with the historical purchase transactions (Missinhoun [Figure 4][Column 7 Lines 19-25]);  See “detailed diagram of Customer interaction Module 22 in accordance with a preferred embodiment of the present system. CIM 22 is comprised of a customer interaction tracking system 302, an interaction database 304, an automated telephone system 306, a transaction/information processing system 308, a mail processing system 310, a wireless gateway 320, and a channel interface 322. See also (Missinhoun [Column 8 Lines 7-17]); Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style.
 the vendor-centric computing system retrieving telephone and text messaging contact information for only those employees of the vendor involved with the historical purchase transactions of the customer, the contact information for initiating communications between the communication device of the customer and those employees; the vendor-centric computing system generating, from the data template, the vendor-specific data, the customer-specific data, and the contact information, a customer-specific data template for display on the computing device of the customer (Missinhoun [Column 8 Lines 34-40]); See at least “a customer who wishes to speak to a technical 35 support CSR who has helped him previously may select that CSR as a customer preference. The client alternatively can be automatically referred to a CSR by the customer interaction tracking system 302 or another CSR
Missinhoun et al. does not teach selectable options for communicating with employees. Elder teaches:
the vendor-centric computing system transmitting programming instructions from the memory to the computing device via the computer network for causing the computing device of the customer to display the customer-specific data template including the selectable options for communicating with those employees of the vendor involved with the historical purchase transactions of the customer, the selectable options including the contact information for only those employees (Elder [0039]) Where the reference teaches a screen that allows a user to select and reach the right party. (Those who had previously interacted with the customer)
Elder does not explicitly disclose communicating with only those employees of the vendor involved with the historical purchase transactions of the customer. However, Elder teaches easy connect access whereby preprogrammed custom menu graphics make reaching the right party or parties as easy as the touch of a button. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed connecting the user to the “right party” would include a party they had previously interacted with. 
	
the vendor-centric computing device receiving, from the computing device of the customer via the data communications interface, a selection of one of the selectable options for communicating with the vendor when the selection includes a text message option for communicating with an employee Where the reference teaches a two-way communications vehicle that provides instant or quick access to the right expert at the right point in time…which may be voice only, video only, or both voice and video with texting and email capabilities
the vendor-centric computing system initiating a direct communication of the text message between the computing device of the customer and a text message address of the employee on the vendor's network server that is transmitted via the data communication interface; when the selection includes a telephone number of the employee (Elder [0006]), Where the reference teaches a two-way communications vehicle that provides instant or quick access to the right expert at the right point in time…which may be voice only, video only, or both voice and video with texting and email capabilities. 
Elder does not explicitly disclose that the selection includes a telephone number of the employee. However, Elder teaches easy connect access whereby preprogrammed custom menu graphics make reaching the right party or parties as easy as the touch of a button and that embodiments may be voice only. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed connecting the user to the “right party” via voice only would include listing the telephone number. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a communication system for enabling communications between a vendor's network server and a computing device of a customer as taught by Missinhoun, the use of selectable options for communicating with employees, as taught by Elder, to best serve the customer’s needs with reliable technicians. 
	Missinhoun et al. nor Elder disclose initiating a telephone call where the telephone call does not take place via the data communications interface. Brezina et al. teaches:
the vendor- centric computing system initiating a telephone call between the computing device of the customer and the telephone number of the employee, where the telephone call does not take place via the data communications interface in order to preserve network bandwidth (Brezina [0075]). See “The profile can also include one or more initiate communication links…. For example, the profile 130 can include a "call Jen" link that can cause the user's cell phone to dial Jen's phone number when clicked on.”

	Missinhoun et al. nor Elder nor Brezina et al. teach a Software as a Service (SaaS) programmed distribution model enabled in a cloud network environment. Jones et al. teaches:
said accessing accomplished using a web-enabled interface of at least one of the proprietary DMS and CRM systems to retrieve, using vendor-supplied access credentials, transmit over the computer network and store the vendor-specific data [0032], the customer-specific data and the historical transaction data via a Software as a Service (SaaS) programmed distribution model enabled in a cloud network environment maintained by the vendor centric computing system, and said accessing accomplished without use of an Application Programming Interface (API) (Jones [0018]-[0020][Figure 8A][0028]) See at least “Upon arriving, the customer arrives to a console that allows the customer to enter certain identifying information about the customer and the associated vehicle. In the arrangement, the customer enters information that allows the system to identify the vehicle and the customer providing the vehicle to the dealership or repair center.” See also “The module may be web-based, utilizing the Internet and a number of graphical user interfaces (GUIs) to communicate with an individual or entity that triggers the collection and communication of information.”
and 31002UOO1CIP when the selection includes an approval of a new transaction between the customer and the vendor, presenting the transaction details to the customer on the data template based solely on an entry of the transaction in at least one of the DMS and CRM without initiating a separate communication to the customer by the vendor, receiving the approval from the customer by a selection of the transaction details via the data template without initiating a direct communication between the customer and the employee involved in the transaction, and storing the approval in at least one of the DMS and CRM via the SaaS, without use of the API (Jones [0028][0051][Claim 1 (k)) See at least “(k) transmitting recommendations to the customer for approval by the customer, wherein the customer may electronically approve some or all of the recommendations.” See also [0028] “After the technician has made the recommendation, the customer then can log into a website (e.g., through a smart phone) and confirm or reject any recommendations. Further, the customer may ask questions about the recommendations.” See [0051] where the customer can easily access service records of a vehicle. It is the Examiner’s position that the record of the service approval would be included in the service record of the vehicle, because it serves as proof that work was agreed upon, to avoid claims that work was performed without customer knowledge.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of conducting personalized interaction between customer service and customers and allowing the user to select the representative best suited to assist them, as taught by Missinhoun et al. and Elder, the method of initiating the phone call and using Software as a Service (SaaS) programmed distribution model enabled in a cloud network environment, as taught by Brezina et al. and Jones to improve the provision of mobile and web commerce platforms for delivering business and organization information, to improve the interaction of the customer with the service center (Jones [0003]).
Claim 2 
Missinhoun et al. discloses the following limitations:
the historical purchase transaction data include purchases of products and services from the automobile dealership by a plurality of customers including the customer (Missinhoun [Column 8 Lines 7-17]); Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style. 
Missinhoun et al. does not teach selectable options for communicating with employees. Elder discloses initiating a telephone call where the telephone call does not take place via the data communications 
wherein the vendor comprises an automobile dealership (Jones [0004]) “This disclosure includes a method for self-service by a customer during a visit to a vehicle service center”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of conducting personalized interaction between customer service and customers and allowing the user to select the representative best suited to assist them, as taught by Missinhoun et al. and Elder, the method of initiating the phone call and using Software as a Service (SaaS) programmed distribution model enabled in a cloud network environment in a dealership environment, as taught by Brezina et al. and Jones, to improve the provision of mobile and web commerce platforms for delivering business and organization information for any size business or organization.

Claim 3 
Missinhoun et al. discloses the following limitations as shown:
wherein the computer network comprises an Internet, the network address comprises a website, the data template comprises a web page, and the computing device comprises at least one of: a computer, a personal digital assistant, a mobile telephone and a smartphone (Missinhoun [Column 5 Lines 12-20][Figure 1])).  See “customer interaction system 10 is comprised of thin client computing devices 2 (PDAs), desktop or laptop client computing services 12, analog or digital telephones 4, voice over Internet protocol (VoIP) telephones 14, facsimile machines 16 and gateways 18 coupled to a public network 20.

Claim 4 
Missinhoun et al. discloses the following limitations as shown: Missinhoun et al. does not teach selectable options for communicating with employees. Elder teaches:
wherein the selectable options include initiating at least one of: an electronic mail message, a cellular text message, a telephone call, a wall posting and an audio- visual message, for direct Where the reference teaches a two-way communications vehicle that provides instant or quick access to the right expert at the right point in time…which may be voice only, video only, or both voice and video with texting and email capabilities. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of conducting personalized interactions between customer service and customers, as taught by Missinhoun et al., the method of allowing the user to select the representative best suited to assist them, as taught by Elder, to provide a customer a face-to-face type of experience with subject matter experts who could best serve the customer's needs in a cost effective manner (Elder [0004]).

Claim 5  
Missinhoun et al. discloses the following limitations as shown:
of the vendor-centric computing system further providing a listing of the historical purchase transactions between the customer and the vendor in the customer-specific data template (Missinhoun [Column  8 Lines 7-17]); Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style.  

Claim 6 
Missinhoun et al. discloses the following limitations as shown:
wherein the listing includes an open purchase transaction between the customer and the vendor, the method further comprising: providing in the customer-specific data template an option to (i) approve a service recommended by an employee for the open purchase transaction, and (ii) pay for the service online (Missinhoun [Column 8 Lines 40-50]); Where the reference teaches “Customer interaction database 316 records the content of a current interaction (open transaction) with the customer. 
Missinhoun does not explicitly disclose open purchase transaction between the customer and the vendor with an option to approve a service and pay for a service online. However, Missinhoun teaches the ability to conduct simple transactions using the interaction center. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that ability to conduct a transaction would include approval and ability to pay for services online as the interaction center is coupled to a web server [Column 8 Lines 62-67]. 

Claim 7 
Missinhoun et al. does not teach selectable options for communicating with employees. Elder discloses initiating a telephone call where the telephone call does not take place via the data communications interface. Brezina et al. teaches collecting and presenting historical communication data and personal data. Missinhoun et al. nor Elder nor Brezina et al. teach a dealership environment. Jones teaches: 
wherein the customer-specific data template includes at least one of: (i) a customer-specific offer determined by the vendor based on historical purchase transactions of the customer, and (ii) vendor content that is presented publicly to all customers (Jones [0035][0036]). Where the historical purchase purchase triggers an incentive that is specific for customer. See “if the customer chooses not to have certain recommendation performed on his vehicle [transaction is 0] , then the follow-up step may be a phone or text message that reminds the customer to perform such services. This step may be performed at 15 days or at 30 days or at some other increment. [0036] It is contemplated that the follow-up step may include a pecuniary incentive to bring the vehicle back to the service center to execute the recommendation. Further, the dealership can provide an incentive (e.g., a discount) to entice the customer to follow the recommendation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of conducting personalized interaction between customer service and customers and allowing the user to select the representative best suited to assist them, as taught by Missinhoun et al. and Elder, the method of initiating the phone call and using Software as a Service (SaaS) programmed 

Claim 8 
Missinhoun et al. discloses the following limitations as shown:
the vendor-centric computing system further comprising: a tracking database for storing tracking data of interactions with the customer device over the data network interface (Missinhoun [Column 7 Lines 19-25]); See “CIM 22 is comprised of a customer interaction tracking system 302”

Claim 9 
Missinhoun et al. discloses the following limitations as shown:
the vendor-centric computing system further receiving, from the communication device of the customer via the data network interface, customer profile information including at least one of: a wish list request for a product or service of the vendor, a photograph of a product purchased from the vendor; and a text description of a product or service purchased from the vendor, wherein the customer profile information is stored by the vendor- centric computing system and is included in other data templates of other customers only as designated by programmed sharing options as selected exclusively by the vendor (Missinhoun [Column  8 Lines 7-17]); Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style.  See also [Column 7 Lines 25-45]) See at least “the customer may call an automated telephone system 306 to check the status of the transaction and in the process of interacting with the automated system, need to be transferred to a live agent who in turn transfers the customer to another agent.”

Claim 10
Missinhoun et al. discloses the following limitations as shown: Missinhoun et al. does not teach selectable options for communicating with employees. Elder teaches:
the vendor-centric computing system further establishing a data connection with an advertising database comprising a plurality of advertisements from third- party advertisers, each advertisement for offering at least one of a product and a service, each advertisement associated with a specific geographic location; and   the customer-specific data template includes at least one advertisement of a third party advertiser selected from the plurality of advertisements based on a geographic location of the customer and the historical purchase transactions between the customer and the vendor (Elder [0035]). See “Should the expert have the need to remove himself from the live video screen, he has the capability to put the customer on hold, showing them a static image or a dynamic screen, e.g., advertisements,”
Elder does not explicitly disclose a plurality of advertisements from third- party advertisers associated with a specific geographic location the historical purchase transactions between the customer and the vendor. However, Elder teaches showing advertisements during the interaction. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that advertisement would be based on information about the user (geographic location and historical purchases) to better serve the needs of the customer [0004]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of conducting personalized interactions between customer service and customers, as taught by Missinhoun et al., the method of allowing the user to select the representative best suited to assist them, as taught by Elder, to provide a customer a face-to-face type of experience with subject matter experts who could best serve the customer's needs in a cost effective manner (Elder [0004]).






Claim 11 
Missinhoun et al. discloses the following limitations as shown:
the vendor-centric computing system establishing a data connection over the computer network with a manufacturer database of a manufacturer, the manufacturer database comprising proprietary information on products of the manufacturer and sold by the vendor (Missinhoun [Column 4 Lines 60-67][Column  5 Lines 1-15]); See “An "eCustomer interaction center" ( eCIC) is a subset of the company which is dedicated to providing marketing, sales and service information to customers about the company's products or service.” See also “one eCIC may be a technical support center for the company's products”
and the customer-specific data template includes information selected from the manufacturer database based on the historical purchase transactions between the customer and the vendor including a product of the manufacturer.  (Missinhoun [Column 8 Lines 7-17]); Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style. See also [Column 6 Lines 14-20] “Client computing 15 devices (2 and 12) enable a customer to access eCIC 30 via the public network 20 in order to request information about a company's products or services or receive assistance from the company's CSRs.” Where the company/ organization is the manufacturer.

Claim 12 
Missinhoun et al. discloses the following limitations as shown: 
a vendor-centric computing system having a processor, an electronic memory for storing specially-programmed processing instructions and data corresponding to the vendor and the customer, and a data communication interface for communicating the data between the vendor's network server and the computing device of the customer, the vendor-centric computing system having a network The instant specification states that the vendor-centric network environment may be provided online as a cloud service that accommodates many different vendors in differing geographical regions simultaneously. The reference teaches an eCustomer interaction center for a company/ retail business (vendor centric). See also (Missinhoun [Column 5 Lines 1-20][Figure 1]).  See “Most companies have one or more eCICs organized, for example, by geographical area and/or by an area of expertise.’ See also “customer interaction system 10 is comprised of thin client computing devices 2 (PDAs… and gateways 18 coupled to a public network 20.”
the vendor-centric computing system establishing, over the computer network using the data communications interface, a network connection with an historical transaction database from at least one of a proprietary Dealer Management System (DMS) and a proprietary Customer Relationship Management (CRM) system maintained by the vendor's network server (Missinhoun [Figure 4][Column 7 Lines 19-25]); See “detailed diagram of Customer interaction Module 22 in accordance with a preferred embodiment of the present system. CIM 22 is comprised of a customer interaction tracking system 302, an interaction database 304, an automated telephone system 306, a transaction/information processing system 308, a mail processing system 310, a wireless gateway 320, and a channel interface 322. See [Column 2 Lines 56067] where the 'eCustomer Interaction Center' that significantly optimizes customer relationships is the CRM. 
for accessing, receiving transmission of, and storing in the memory vendor-specific data, customer-specific data, and historical transaction data of purchase transactions between the vendor and the customer, the stored historical transaction data including an indication of at least one employee involved with transactions between the vendor and the customer (Missinhoun [Column  8 Lines 7-17]); Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style.
the vendor-centric computing system further establishing a data template for presenting vendor-specific data and customer-specific data on a display of a computing device of the customer (Missinhoun [Figure 6-22]); More specifically, see [Column 11 Lines 55-60] “The user-interface access display 500 also includes a user preference button 540 labeled with the user's name (e.g., Tom Smith) (customer-specific data). Where the vendor specific data is FUTURE 
the vendor-centric computing system allowing communication devices of a plurality of customers of the vendor to transmit data to and receive data from the vendor's network server via the data communication interface over the computer network; the vendor-centric computing system receiving at the data communication interface an electronic request from a communication device of a customer to access the vendor centric computing system, the electronic request including an identification of the customer  (Missinhoun [Column 9 Lines 32-67]);  Where connecting to the eCustomer interaction center “may be accomplished by routing the client computing device to a predetermined Web site data communication interface over the computer network), where the user is prompted to input whether the client is a registered user (identification of the customer).
the vendor-centric computing system, in response to the electronic request, identifying from the transmitted historical transaction data, historical purchase transactions between the customer and the vendor, including those employees of the vendor involved with the historical purchase transactions (Missinhoun [Figure 4][Column 7 Lines 19-25]);  See “detailed diagram of Customer interaction Module 22 in accordance with a preferred embodiment of the present system. CIM 22 is comprised of a customer interaction tracking system 302, an interaction database 304, an automated telephone system 306, a transaction/information processing system 308, a mail processing system 310, a wireless gateway 320, and a channel interface 322. See also (Missinhoun [Column 8 Lines 7-17]); Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style.
the vendor-centric computing system retrieving telephone and text messaging contact information for only those employees of the vendor involved with the historical purchase transactions of the customer, the contact information for initiating communications between the communication device of the customer and those employees; the vendor-centric computing system further generating, from the data template and the contact information, a customer-specific data template for display on the communications device of the customer (Missinhoun [Column 8 Lines 34-40]); See at least “a customer who wishes to speak to a technical 35 support CSR who has helped him previously may select that CSR as a customer preference. The client alternatively can be automatically referred to a CSR by the customer interaction tracking system 302 or another CSR.
Missinhoun et al. does not teach selectable options for communicating with employees. Elder teaches:
the customer-specific data template including selectable options for communicating with only those employees of the vendor involved with the historical purchase transactions of the customer (Elder [0039]) Where the reference teaches a screen that allows a user to select and reach the right party (Those who had previously interacted with the customer)
the customer-specific data template further including an advertisement of a third party advertiser from a plurality of advertisements stored in the electronic memory, the advertisement selected based on a geographic location of the customer and the historical purchase transactions between the customer and the vendor (Elder [0035]). See “Should the expert have the need to remove himself from the live video screen, he has the capability to put the customer on hold, showing them a static image or a dynamic screen, e.g., advertisements,”
Elder does not explicitly disclose a plurality of advertisements from third- party advertisers associated with a specific geographic location the historical purchase transactions between the customer and the vendor. However, Elder teaches showing advertisements during the interaction. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that advertisement would be based on information about the user (geographic location and historical purchases) from a third party advertiser to better serve the needs of the customer [0004].
the vendor-centric computing system transmitting programming instructions from the memory to the computing device via the computer network for causing the computing device of the customer to display the customer-specific data template including the selectable options for communicating with those employees of the vendor involved with the historical purchase transactions of the customer, the selectable options including the contact information for only those employees (Elder [0039]) Where the reference teaches a screen that allows a user to select and reach the right party. 
Elder does not explicitly disclose communicating with only those employees of the vendor involved with the historical purchase transactions of the customer. However, Elder teaches easy connect access whereby preprogrammed custom menu graphics make reaching the right party or parties as easy as the touch of a button. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that connecting the user to the “right party” would include a party they had previously interacted with.  
the vendor-centric computing device receiving, from the computing device of the customer via the data communications interface, a selection of one of the selectable options for communicating with a specific employee; and when the selection includes a text message option for communicating with the employee  (Elder [0006]), Where the reference teaches a two-way communications vehicle that provides instant or quick access to the right expert at the right point in time…which may be voice only, video only, or both voice and video with texting and email capabilities
the vendor-centric computing system initiating a direct communication of the text message between the computing device of the customer and a text message address of the employee on the vendor's network server that is transmitted via the data communication interface; and when the selection includes a telephone number of the employee (Elder [0006]), Where the reference teaches a two-way communications vehicle that provides instant or quick access to the right expert at the right point in time…which may be voice only, video only, or both voice and video with texting and email capabilities.
Elder does not explicitly disclose that the selection includes a telephone number of the employee. However, Elder teaches easy connect access whereby preprogrammed custom menu graphics make 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a communication system for enabling communications between a vendor's network server and a computing device of a customer as taught by Missinhoun, the use of selectable options for communicating with employees, as taught by Elder, to best serve the customer’s needs with reliable technicians. 
Missinhoun et al. nor Elder disclose initiating a telephone call where the telephone call does not take place via the data communications interface. Brezina et al. teaches:
the vendor- centric computing system initiating a telephone call between the computing device of the customer and the telephone number of the employee, where the telephone call takes place directly between the computing device and the employee outside of the data communication interface in order to preserve network bandwidth (Brezina [0075]). See “The profile can also include one or more initiate communication links…. For example, the profile 130 can include a "call Jen" link that can cause the user's cell phone to dial Jen's phone number when clicked on.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a communication system for enabling communications between a vendor's network server and a computing device of a customer and the use of selectable options for communicating with employees as taught by Missinhoun and Elder, improved telephone communications, as taught by Brezina, to streamline communications.
Missinhoun et al. nor Elder nor Brezina et al. teaches a Software as a Service (SaaS) programmed distribution model enabled in a cloud network environment. Jones teaches:
said accessing accomplished using a web-enabled interface of at least one of the proprietary DMS and CRM systems to retrieve, using vendor-supplied access credentials, to transmit over the computer network and to store the vendor-specific data, the customer-specific data and the historical transaction data via a Software as a Service (SaaS) programmed distribution model enabled in a cloud network environment maintained by the vendor centric computing system, said accessing accomplished without use of an Application Programming Interface (API) (Jones [0018]-[0020][Figure 8A][0028]) See at least “Upon arriving, the customer arrives to a console that allows the customer to enter certain identifying information about the customer and the associated vehicle. In the arrangement, the customer enters information that allows the system to identify the vehicle and the customer providing the vehicle to the dealership or repair center.” See also “The module may be web-based, utilizing the Internet and a number of graphical user interfaces (GUIs) to communicate with an individual or entity that triggers the collection and communication of information.”
and when the selection includes an approval of a new transaction between the customer and the vendor, presenting the transaction details to the customer on the data template based solely on an entry of the transaction in at least one of the DMS and CRM without initiating a separate communication to the customer by the vendor, receiving the approval from the customer by a selection of the transaction details via the data template without initiating a direct communication between the customer and the employee involved in the transaction, and storing the approval in at least one of the DMS and CRM via the SaaS, without use of the API(Jones [0028][0051][Claim 1 (k)) See at least “(k) transmitting recommendations to the customer for approval by the customer, wherein the customer may electronically approve some or all of the recommendations.” See also [0028] “After the technician has made the recommendation, the customer then can log into a website (e.g., through a smart phone) and confirm or reject any recommendations. Further, the customer may ask questions about the recommendations.” See [0051] where the customer can easily access service records of a vehicle. It is the Examiner’s position that the record of the service approval would be included in the service record of the vehicle, because it serves as proof that work was agreed upon, to avoid claims that work was performed without customer knowledge.


Claim 13 
Missinhoun et al. discloses the following limitations as shown: Missinhoun et al. does not teach selectable options for communicating with employees. Elder teaches:
wherein the employees comprise management level employees (Elder [0020]). See “Users 17A-B of the interface devices include entities, such as, existing and prospective customers, service and sales agents, employees, managers…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of conducting personalized interactions between customer service and customers, as taught by Missinhoun et al., the method of allowing the user to select the representative best suited to assist them, as taught by Elder, to provide a customer a face-to-face type of experience with subject matter experts who could best serve the customer's needs in a cost effective manner (Elder [0004]).

Claim 14 
Missinhoun et al. discloses the following limitations as shown:
the vendor-centric computing system further establishing a data connection over the computer network with a manufacturer database of a manufacturer, the manufacturer database comprising proprietary information on products of the manufacturer and sold by the vendor (Missinhoun [Column 4 Lines 60-67][Column  5 Lines 1-15]); See “An "eCustomer interaction center" ( eCIC) is a subset of the company which is dedicated to providing marketing, sales and service information to customers about the company's products or service.” See also “one eCIC may be a technical support center for the company's products”  ;
 and the customer-specific data template includes information selected from the manufacturer database based on any historical purchase transactions between the customer and the vendor that include a product of the manufacturer (Missinhoun [Column 8 Lines 7-17]). Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style. See also [Column 6 Lines 14-20] “Client computing 15 devices (2 and 12) enable a customer to access eCIC 30 via the public network 20 in order to request information about a company's products or services or receive assistance from the company's CSRs.” Where the company/ organization is the manufacturer.

Claim 15 
Missinhoun et al. discloses the following limitations:
and the historical purchase transactions include purchases of products and services from the automobile dealership by the plurality of customers (Missinhoun [Column 8 Lines 7-17]); Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style.   
Missinhoun et al. does not teach selectable options for communicating with employees. Elder discloses initiating a telephone call where the telephone call does not take place via the data communications interface. Brezina et al. teaches collecting and presenting historical communication data and personal data. Missinhoun et al. nor Elder nor Brezina et al. teach a dealership environment. Jones teaches: 
wherein the vendor comprises an automobile dealership (Jones [0004]) “This disclosure includes a method for self-service by a customer during a visit to a vehicle service center”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of conducting personalized interaction between customer service and customers and allowing the user to select the representative best suited to assist them, as taught by Missinhoun et al. and Elder, the method of initiating the phone call and using Software as a Service (SaaS) programmed distribution model enabled in a cloud network environment in a dealership environment, as taught by Brezina et al. and Jones, to improve the provision of mobile and web commerce platforms for delivering business and organization information for any size business or organization.

Claim 16 
Missinhoun et al. discloses the following limitations:
a vendor-centric computing system having a processor, an electronic memory for storing specially-programmed processing instructions and data corresponding to the vendor and the customer, and a data communication interface for communicating the data between the vendor's network server and the computing device of the customer, the vendor-centric computing system having a network address on the computer network (Missinhoun [Column 4 Lines  56-67]); The instant specification states that the vendor-centric network environment may be provided online as a cloud service that accommodates many different vendors in differing geographical regions simultaneously. The reference teaches an eCustomer interaction center for a company/ retail business (vendor centric). See also (Missinhoun [Column 5 Lines 1-20][Figure 1]).  See “Most companies have one or more eCICs organized, for example, by geographical area and/or by an area of expertise.’ See also “customer interaction system 10 is comprised of thin client computing devices 2 (PDAs… and gateways 18 coupled to a public network 20.”
the vendor-centric computing system establishing, over the computer network using the data communications interface, a network connection with an historical transaction database from at least one of a proprietary Dealer Management System (DMS) and a proprietary Customer Relationship Management (CRM) system maintained by the vendor's network server (Missinhoun See “detailed diagram of Customer interaction Module 22 in accordance with a preferred embodiment of the present system. CIM 22 is comprised of a customer interaction tracking system 302, an interaction database 304, an automated telephone system 306, a transaction/information processing system 308, a mail processing system 310, a wireless gateway 320, and a channel interface 322. See [Column 2 Lines 56067] where The 'eCustomer Interaction Center' significantly optimizes customer relationships is the CRM.
 for accessing, receiving transmission of, and storing in the memory vendor-specific data, customer-specific data, and historical transaction data of purchase transactions between the vendor and the customer, the stored historical transaction data including an indication of at least one employee involved with each transaction between the vendor and the customer (Missinhoun [Column  8 Lines 7-17]); Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style.
the vendor-centric computing system further establishing a data template for presenting vendor-specific data and customer-specific data on a display of a computing device of the customer (Missinhoun [Figure 6-22]); More specifically, see [Column 11 Lines 55-60] “The user-interface access display 500 also includes a user preference button 540 labeled with the user's name (e.g., Tom Smith) (customer-specific data). Where the vendor specific data is FUTURE 
the vendor centric computing system allowing communication devices of a plurality of customers of the vendor to transmit data to and receive data from the vendor's network server via the data communication interface over the computer network; the vendor centric computing system receiving at the data communication interface an electronic request from a communication device of a customer to access the vendor centric computing system, the electronic request including an identification of the customer (Missinhoun [Column 9 Lines 32-67]);  Where connecting to the eCustomer interaction center “may be accomplished by routing the client computing device to a predetermined Web site data communication interface over the computer network), where the user is prompted to input whether the client is a registered user (identification of the customer).
the vendor centric computing system, in response to the electronic request, identifying from the transmitted historical transaction data, historical purchase transactions between the customer and the vendor, including those employees of the vendor involved with the historical purchase transactions (Missinhoun [Figure 4][Column 7 Lines 19-25]);  See “detailed diagram of Customer interaction Module 22 in accordance with a preferred embodiment of the present system. CIM 22 is comprised of a customer interaction tracking system 302, an interaction database 304, an automated telephone system 306, a transaction/information processing system 308, a mail processing system 310, a wireless gateway 320, and a channel interface 322. See also (Missinhoun [Column 8 Lines 7-17]); Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style.
  the vendor centric computing system retrieving telephone and text messaging contact information for only those employees of the vendor involved with the historical purchase transactions of the customer, the contact information for initiating communications between the communication device of the customer and those employees; the vendor-centric computing system further generating, from the data template and the contact information, a customer-specific data template for display on the communications device of the customer (Missinhoun [Column 8 Lines 34-40]); See at least “a customer who wishes to speak to a technical 35 support CSR who has helped him previously may select that CSR as a customer preference. The client alternatively can be automatically referred to a CSR by the customer interaction tracking system 302 or another CSR

Missinhoun et al. does not teach selectable options for communicating with employees. Elder teaches:
the customer-specific data template including selectable options for communicating with only those employees of the vendor involved with the prior purchase transactions of the customer, the vendor-centric computing system transmitting programming instructions from the memory to the computing device via the computer network for causing the computing device of the customer to display the customer-specific data template including the selectable options for communicating with only those employees of the vendor involved with the historical purchase transactions of the customer, the selectable options including the contact information for only those employees (Elder [0039]) Where the reference teaches a screen that allows a user to select and reach the right party. (Those who had previously interacted with the customer)
Elder does not explicitly disclose communicating with only those employees of the vendor involved with the historical purchase transactions of the customer. However, Elder teaches easy connect access whereby preprogrammed custom menu graphics make reaching the right party or parties as easy as the touch of a button. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed connecting the user to the “right party” would include a party they had previously interacted with. 
the vendor-centric computing device receiving, from the computing device of the customer via the data communications interface, a selection of one of the selectable options for communicating with the vendor; and when the selection includes a text message option for communicating with an employee (Elder [0006]), Where the reference teaches a two-way communications vehicle that provides instant or quick access to the right expert at the right point in time…which may be voice only, video only, or both voice and video with texting and email capabilities
the vendor-centric computing system initiating a direct communication of the text message between the computing device of the customer and a text message address of the employee on the vendor's network server that is transmitted via the data communication interface; when the selection includes a telephone number of the employee (Elder [0006]), Where the reference teaches a two-way communications vehicle that provides instant or quick access to the right expert at the right point in time…which may be voice only, video only, or both voice and video with texting and email capabilities.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a communication system for enabling communications between a vendor's network server and a computing device of a customer as taught by Missinhoun, the use of selectable options for communicating with employees, as taught by Elder, to best serve the customer’s needs with reliable technicians. 
Missinhoun et al. nor Elder disclose initiating a telephone call where the telephone call does not take place via the data communications interface. Brezina et al. teaches:
the vendor-centric computing system initiating a telephone call between the computing device of the customer and the telephone number of the employee, where the telephone call does not take place via the data communications interface in order to preserve network bandwidth (Brezina [0075]). See “The profile can also include one or more initiate communication links…. For example, the profile 130 can include a "call Jen" link that can cause the user's cell phone to dial Jen's phone number when clicked on.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing a communication system for enabling communications between a vendor's network server and a computing device of a customer and the use of selectable options for communicating with employees as taught by Missinhoun and Elder, improved telephone communications, as taught by Brezina, to streamline communications.
Missinhoun et al. nor Elder nor Brezina et al. teaches a Software as a Service (SaaS) programmed distribution model enabled in a cloud network environment. Jones teaches:
the customer-specific data template further including a customer- specific profile page having information about the customer as determined by the customer and approved for display to other See at least “the customer logs onto his or her account, and the customer identifies the concerns or issues with the vehicle.”
said accessing accomplished using a web-enabled interface of at least one of the proprietary DMS and CRM systems to retrieve, using vendor-supplied access credentials, transmit over the computer network and store the vendor-specific data, the customer-specific data, the historical transaction data via a Software as a Service (SaaS) programmed distribution model enabled in a cloud network environment maintained by the vendor centric computing system, and said accessing accomplished without use of an Application Programming Interface (API) (Jones [0018]-[0020][Figure 8A][0028]) See at least “Upon arriving, the customer arrives to a console that allows the customer to enter certain identifying information about the customer and the associated vehicle. In the arrangement, the customer enters information that allows the system to identify the vehicle and the customer providing the vehicle to the dealership or repair center.” See also “The module may be web-based, utilizing the Internet and a number of graphical user interfaces (GUIs) to communicate with an individual or entity that triggers the collection and communication of information.”
and when the selection includes an approval of a new transaction between the customer and the vendor, presenting the transaction details to the customer on the data template based solely on an entry of the transaction in at least one of the DMS and CRM without initiating a separate communication to the customer by the vendor, receiving the approval from the customer by a selection of the transaction details via the data template without initiating a direct communication between the customer and the employee involved in the transaction, and storing the approval in at least one of the DMS and CRM via the SaaS, without use of the API (Jones [0028][0051][Claim 1 (k)) See at least “(k) transmitting recommendations to the customer for approval by the customer, wherein the customer may electronically approve some or all of the recommendations.” See also [0028] “After the technician has made the recommendation, the customer then can log into a website (e.g., through a smart phone) and confirm or reject any recommendations. Further, the customer may ask questions about the recommendations.” See [0051] where the customer can easily access service records of a vehicle. It is the Examiner’s position that the record of the service approval would be included in the service record of the vehicle, because it serves as proof that work was agreed upon, to avoid claims that work was performed without customer knowledge.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of conducting personalized interaction between customer service and customers and allowing the user to select the representative best suited to assist them, as taught by Missinhoun et al. and Elder, the method of initiating the phone call and using Software as a Service (SaaS) programmed distribution model enabled in a cloud network environment, as taught by Brezina et al. and Jones to improve the provision of mobile and web commerce platforms for delivering business and organization information, to improve the interaction of the customer with the service center (Jones [0003]).

Claim 17 
Missinhoun et al. discloses the following limitations as shown: Missinhoun et al. does not teach selectable options for communicating with employees. Elder teaches:
wherein the employees comprise management level employees (Elder [0020]). See “Users 17A-B of the interface devices include entities, such as, existing and prospective customers, service and sales agents, employees, managers…” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of conducting personalized interactions between customer service and customers, as taught by Missinhoun et al., the method of allowing the user to select the representative best suited to assist them, as taught by Elder, to provide a customer a face-to-face type of experience with subject matter experts who could best serve the customer's needs in a cost effective manner (Elder [0004]).


Claim 18
Missinhoun et al. discloses the following limitations as shown: Missinhoun et al. does not teach selectable options for communicating with employees. Elder teaches:
the vendor-centric computing system establishing a data connection over the computer network with an advertising database comprising a plurality of advertisements from third-party advertisers, each advertisement for offering at least one of a product and a service, each advertisement associated with a specific geographic location; and the customer-specific data template includes at least one advertisement of a third party advertiser selected from the plurality of advertisements based on a geographic location of the customer and the prior purchase transactions between the customer and the vendor (Elder [0035]). See “Should the expert have the need to remove himself from the live video screen, he has the capability to put the customer on hold, showing them a static image or a dynamic screen, e.g., advertisements,”
Elder does not explicitly disclose a plurality of advertisements from third- party advertisers associated with a specific geographic location the historical purchase transactions between the customer and the vendor. However, Elder teaches showing advertisements during the interaction. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that advertisement would be based on information about the user (geographic location and historical purchases) from a third party advertiser to better serve the needs of the customer [0004].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of conducting personalized interactions between customer service and customers, as taught by Missinhoun et al., the method of allowing the user to select the representative best suited to assist them, as taught by Elder, to provide a customer a face-to-face type of experience with subject matter experts who could best serve the customer's needs in a cost effective manner (Elder [0004]).


Claim 19 
Missinhoun et al. discloses the following limitations as shown:
the vendor-centric operating system further establishing a data connection over the computer network with a manufacturer database of a manufacturer, the manufacturer database comprising proprietary information on products of the manufacturer and sold by the vendor  (Missinhoun [Column 4 Lines 60-67][Column  5 Lines 1-15]); See “An "eCustomer interaction center" ( eCIC) is a subset of the company which is dedicated to providing marketing, sales and service information to customers about the company's products or service.” See also “one eCIC may be a technical support center for the company's products” 
and the vendor-centric computing system retrieving information selected from the manufacturer database based on any prior purchase transactions between the customer and the vendor that involve a product of the manufacturer (Missinhoun [Column 8 Lines 7-17]); Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style. See also [Column 6 Lines 14-20] “Client computing 15 devices (2 and 12) enable a customer to access eCIC 30 via the public network 20 in order to request information about a company's products or services or receive assistance from the company's CSRs.” Where the company/ organization is the manufacturer.  

Claim 20 
Missinhoun et al. discloses the following limitations:
the prior purchase transactions include purchases of products and services from the automobile dealership by the plurality of customers (Missinhoun [Column 8 Lines 7-17]); Where the reference teaches “There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style.    
Missinhoun et al. does not teach selectable options for communicating with employees. Elder discloses initiating a telephone call where the telephone call does not take place via the data communications interface. Brezina et al. teaches collecting and presenting historical communication data and personal data. Missinhoun et al. nor Elder nor Brezina et al. teach a dealership environment.  Jones teaches: 
wherein the vendor comprises an automobile dealership  (Jones [0004]) “This disclosure includes a method for self-service by a customer during a visit to a vehicle service center”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of conducting personalized interaction between customer service and customers and allowing the user to select the representative best suited to assist them, as taught by Missinhoun et al. and Elder, the method of initiating the phone call and using Software as a Service (SaaS) programmed distribution model enabled in a cloud network environment in a dealership environment, as taught by Brezina et al. and Jones, to improve the provision of mobile and web commerce platforms for delivering business and organization information for any size business or organization.




Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant Argues: Brezina is not directed to a vendor-centric computing system at all, but instead exclusively describes a client-side application.

Examiner respectfully disagrees. Brezina is relied for the feature of initiating a phone call between the computing device of the customer and the telephone number of the employee. The client side of the application is what is needed if the client is initiating the call. Furthermore, the rejection is a 103 because it does not teach each and every feature of the instant claims, they are combined to formulate the complete teaching. Examiner has not found these arguments to be persuasive.

Applicant argues: Missinhoun teaches saving previous contact details between a customer and a vendor. While this is true, this information is collected only for use by the vendor, not the customer as demonstrated inter alia in Columns 7 and 8 of Missinhoun.

Examiner respectfully disagrees. Claim 7 specifically states that the display is to a client computing device and includes customer’s contact history.

Applicant argues: The claimed recitation of presenting the customer with "selectable options for communicating with only those employees of the vendor involved with the historical purchase transactions of the customer" is not taught or suggested by Missinhoun alone or in combination with the cited references.”

Applicant argues: Examiner asserts that Missinhoun teaches customer specific data and a user preference button as allegedly teaching "presenting vendor-specific and customer-specific data on a display of a computing device of the customer" as recited in various forms in the amended independent claims. However, Col. 7 and 8 of Missinhoun make clear that such information is solely for use by a vendor’s customer service representative (CSR), not the customer.

Examiner respectfully disagrees. Claim 7 specifically states that the display is to a client computing device and includes customer’s contact history. See at least “wherein the control program is further configured to control the customer interaction system for pre-configuring and customizing information for display to the customer on a client computing device of the customer based on the data about the customer's profiles and preferences, the customer's contact history data, and data about the current interaction with the customer from the interaction database system.


Applicant argues: Missinhoun teaches the Applicant's recitation of "causing the computing device of the customer to display the customer-specific data template including the selectable options for communicating with only those employees of the vendor involved with the historical purchase transactions of the customer, the selectable options including the contact information for only those employees" as found in each of the Applicant's independent claims. However, from a fair reading of the passage in Missinhoun cited by the Examiner in context, it is clear that Missinhoun merely teaches displaying all available CSRs, from which a customer can select the one they've interacted with before, based on their memory, not due to the functionality as recited by the Applicant.

Examiner respectfully disagrees. The claims states the computing device displays “the customer-specific data template including selectable options for communicating with only those employees of the vendor involved with the prior purchase transactions of the customer.”  Missinhoun teaches ““There is also a category of information that can include the customer's past interactions with the eCIC 30. This information may include a history of phone calls, letters, faxes, in-person interactions, Internet messages and other communications; relationships to other events, such as a follow-up to a previous request; detailed transaction records, such as scanned letters and voice recordings; identities of previous points of contact; and preferred interaction style.” Applicant’s argument that Missinhoun teaches displaying all available CSRs is inaccurate in light of what has been cited and copied above. 


Applicant argues: There is no teaching, motivation or suggestion in any of the plurality of references to combine their functionality with any one or more of the other references. The only way the bits and pieces of these various references can be selected and combined in the manner presented by the Examiner to yield the Applicant's claimed inventions is through the impermissible use of hindsight, which is prohibited under, inter alia, MPEP §2143,01. Accordingly, the teachings of the references are not sufficient to render the claims prima facie obvious. MPEP §2143.01 (VI.)

Examiner respectfully disagrees. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Missinhoun et al. teaches personalized interaction with customer service representatives. Elder teaches a need for a system and method for providing a customer a face-to-face type of experience with subject matter experts who could best serve the customer's needs in a cost effective manner. Brezina teaches collecting and presenting historical communication data and personal data. Jones teaches a computer implemented method and system for improving the interaction of the customer with the service center. The motivation to combine these 

In response to the argument that the principle of operation of the references has been changed, the Examiner respectfully submits that Applicant has not explained how or which operation of which references was changed.

Applicant Argues: The combination of references fails to teach or reasonably suggest, alone or in combination, the recitation of "retrieving telephone and text messaging contact information for only those employees of the vendor involved with the historical purchase transactions of the customer, the contact information for initiating communications between the communication device of the customer and those employees.
The Examiner correctly determined that Missinhoun, Brezina and Chary fail to teach or suggest any such functionality. The Examiner mistakenly relies on paragraph 0039 of Elder for allegedly teaching this feature of the Applicant's claims. This is clear error. While paragraph 0039 does discuss provision of selectable options for specific categories of contacts, taking the paragraph as a whole, it is clear that "the correct party" is not determined based on prior transactions or interactions between a customer and vendor, but rather the system in Elder as disclosed in that paragraph merely provides categories of contacts general, similar to standard corporate directories, for selecting a contact in the right department, i.e. "'Checking,' 'Mortgage,' 'Savings Account,' 'Brokerage Accounts,' etc." Such functions are technologically distinct from those recited in the Applicant's claims.”

Examiner respectfully disagrees. Furthermore Examiner has relied on Missinhoun et al. for the teaching.  Missinhoun teaches “For example, a customer who wishes to speak to a technical 35 support CSR who has helped him previously may select that CSR as a customer preference…Customer contact history database 314 contains the contact history for a particular customer” in cited portions [Column 8 Lines 34-40] See also Figure 4. As such the rejection and cited reference have been maintained. 

                                                                                                                                                                                                  Applicant argues: Examiner asserts Brezina teaches the Applicant's recitation of "preserving network bandwidth" as found in each of the present independent claims.

Examiner respectfully disagrees. The functional requirement of the claim is the telephone call not taking place via the data communications interface. Brezina teaches one or more initiate communication links in paragraph [0075].  The instant specification at paragraph [0119] requires that the communication will take place directly between the computing device of the customer and the vendor network.  See Brezina [0075], at least “Other forms of communication that can be initiated using an initiate communication link 150 include telephone calls, instant messages, text messages, social network messages, social network posts, message board posts, facsimiles, or voice over IP communications.” All of the disclose forms take place between the computing device and the vendor.



Applicant argues: Examiner asserts that Chary teaches "without the use of an Application Programming Interface (API)" as recited in each of the Applicant's independent claims. However, at, inter alia, paragraphs 0064-0068 of Chary, it clearly teaches that an API is indeed used.

Due to the present amendments, Chary has been withdrawn as prior art.



Applicant argues: The Examiner asserts that claim 10 of Chary teaches customer profile data as generated by a customer is "approved for display to other customers exclusively by the vendor," however Chary makes no specific disclosure with regard to such functionality.

Due to the present amendments, Chary has been withdrawn as prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681